FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the second office action on the merits in response to the amendment filed on 12/13/2021. Applicant has amended claims 1-7 and 9-15 and canceled claim 8. Claims 1-7 and 9-15 are currently pending and being examined.

Specification
The amendments to the specification were received on December 13, 2021.  These amendments are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6, 10, 12, and 14 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Mowill (US 2009/0232676 A1), in view of in view of Bradbrook (US 9,366,260 B2), or in the alternative, Mowill, in view of Bradbrook and Joshi (US 2015/0000290 A1).
Regarding claim 1, Mowill teaches (Figure 1A) a turboshaft gas turbine engine (10) comprising, in fluid flow series, a gas-generator compressor (12), a combustor (52), cooled a gas-generator turbine (60 – cooled by air surrounding turbine), and a free power turbine (72), wherein:
the cooled gas-generator turbine (60) is a single stage turbine (p. [0025], ll. 2-3: “a single stage radial turbine”) having a specific work from 200 to 350 kilojoules per kilogram, the specific work being defined as the power output of the cooled gas-generator turbine (60) per unit mass flow therethrough, and the gas-generator compressor (12) has a design point pressure ratio of at least 16 (p. [0029], ll. 17-20: “compressor 12, including impeller 14, is specifically configured to provide inlet Mach Numbers of about 1.4 or less and a pressure ratio of about 12:1 or greater”. Note that “at least 16” overlaps the range of “about 12:1 or greater”).
The recitation “the gas-generator turbine is a single stage turbine having a specific work of from 200 to 350 kilojoules per kilogram” is a statement of desired result (i.e., a desired output of work from the claimed “gas-generator turbine”). It has been held that “While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function”, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); “[A]pparatus claims cover what a device is, not what a device does” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990), MPEP 2114 (I).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), MPEP 2112.01.
Furthermore, Bradbrook teaches “The axial compressor stage 18 has a nominal compression ratio selected from the range of 1.4 to 20” (Col. 3, ll. 50-51). Therefore, it was known in the art that a gas-generator compressor having a design point pressure ratio of at least 16 exists. 
Even if Mowill’s turbine does not output a specific work from 200 to 350 kilojoules per kilogram, Joshi teaches “In an attempt to further increase gas turbine efficiency and specific work, an increase in pressure ratio and firing temperatures may result. This increase in pressure ratio and firing temperatures requires the use of high temperature materials” (p. [0011], ll. 1-5). Therefore, the specific work of a gas-generator turbine has been recognized in the prior art as a result effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).
In this case, the recognized result is that the specific work of the turbine can be controlled by increasing the pressure ratio and firing temperatures, which will require the use of high temperature materials.
Therefore, since the general conditions of the claim, i.e. that the specific work of the gas-generator turbine can be controlled by varying the pressure ratio and firing temperatures, were disclosed in the prior art by Joshi, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to vary the pressure ratio and firing temperature to provide In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Furthermore, the Examiner additionally notes that "[I]t is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05(II)(A).
Regarding claim 2, Mowill, in view of Bradbrook, or in the alternative, Mowill, in view of Bradbrook and Joshi, teaches the invention as claimed and as discussed above for claim 1, and Mowill further teaches (Figure 1A) the cooled gas-generator turbine (60) includes an uncooled rotor (62) – (p. [0008], ll. 10-11: “an uncooled radial turbine”).
Regarding claim 4, Mowill, in view of Bradbrook, or in the alternative, Mowill, in view of Bradbrook and Joshi, teaches the invention as claimed and as discussed above for claim 2, and Mowill further teaches (Figure 1A) the specific work of the cooled gas-generator turbine (60) is from 200 to 290 kilojoules per kilogram (desired result and optimization – see rejection of claim 1).
Regarding claim 6, Mowill, in view of Bradbrook, or in the alternative, Mowill, in view of Bradbrook and Joshi, teaches the invention as claimed and as discussed above for claim 2, and Mowill further teaches the specific work of the cooled gas-generator turbine (60) is from 240 to 270 kilojoules per kilogram (desired result and optimization – see rejection of claim 1).
Regarding claim 10, Mowill, in view of Bradbrook, or in the alternative, Mowill, in view of Bradbrook and Joshi, teaches the invention as claimed and as discussed above for claim 1, and Mowill 
Regarding claim 12, Mowill, in view of Bradbrook, or in the alternative, Mowill, in view of Bradbrook and Joshi, teaches the invention as claimed and as discussed above for claim 1, and Mowill further teaches (Figure 1) the specific work of the cooled gas-generator turbine (60) is from 305 to 330 kilojoules per kilogram (desired result and optimization – see rejection of claim 1).
Regarding claim 14, Mowill, in view of Bradbrook, or in the alternative, Mowill, in view of Bradbrook and Joshi, teaches the invention as claimed and as discussed above for claim 1, and Mowill further teaches (Figure 1A) the free power turbine (72) is one of:
a single-stage free power turbine (shown in Fig. 1A); and
a two-stage free power turbine (p. [0026], l. 10: “Free power-turbine module 72 can have one or more stages”).
Claims 3 and 9 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Mowill (US 2009/0232676 A1), in view of in view of Bradbrook (US 9,366,260 B2), or in the alternative, Mowill, in view of Bradbrook and Joshi (US 2015/0000290 A1), and as evidenced by Vick (US 2016/0195017 A1).
Regarding claim 3, Mowill, in view of Bradbrook, or in the alternative, Mowill, in view of Bradbrook and Joshi, teaches the invention as claimed and as discussed above for claim 2, and Mowill further teaches (Figure 1A) the cooled gas-generator turbine (60) includes a supersonic throughflow stator (as evidenced by Vick – see Abstract – turbines typically include at least one stator) and a subsonic throughflow rotor (62).
Applicant shall notice that simply affixing a name “supersonic throughflow stator” and “subsonic throughflow rotor” to the claimed limitation does not impose any structural limitations upon the claimed apparatus or serve to distinguish the invention from the prior art apparatus (in this case, from a 
Regarding claim 9, Mowill, in view of Bradbrook, or in the alternative, Mowill, in view of Bradbrook and Joshi, teaches the invention as claimed and as discussed above for claim 1, and Mowill further teaches (Figure 1A) the cooled gas-generator turbine (60) includes a supersonic throughflow stator (as evidenced by Vick – see Abstract – turbines typically include at least one stator) and a subsonic throughflow rotor (62).
Applicant shall notice that simply affixing a name “supersonic throughflow stator” and “subsonic throughflow rotor” to the claimed limitation does not impose any structural limitations upon the claimed apparatus or serve to distinguish the invention from the prior art apparatus (in this case, from a prior art stator and rotor that achieve the same recited function). By analogy, the structure shown by Mowill would not undergo a metamorphosis to a new apparatus by simply affixing a name. Therefore, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than simply affixing a name.
Claims 5, 7, 11, and 13 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Mowill (US 2009/0232676 A1), in view of in view of Bradbrook (US 9,366,260 B2), or in the alternative, Mowill, in view of Bradbrook and Joshi (US 2015/0000290 A1), and as evidenced by Elorza Gomez (US 2017/0146017 A1).
Regarding claim 5, Mowill, in view of Bradbrook, or in the alternative, Mowill, in view of Bradbrook and Joshi, teaches the invention as claimed and as discussed above for claim 4, and Mowill further teaches (Figure 1A) a degree of reaction of the cooled gas-generator turbine (60) is from 0.15 to 
Regarding claim 7, Mowill, in view of Bradbrook, or in the alternative, Mowill, in view of Bradbrook and Joshi, teaches the invention as claimed and as discussed above for claim 6, and Mowill further teaches (Figure 1A) a degree of reaction of the cooled gas-generator turbine (60) is from 0.25 to 0.33 (as evidenced by Elorza Gomez – see p. [0004], ll. 14-15 – turbines usually cover degrees of reaction from 0.05 through 0.5).
Regarding claim 11, Mowill, in view of Bradbrook, or in the alternative, Mowill, in view of Bradbrook and Joshi, teaches the invention as claimed and as discussed above for claim 1, and Mowill further teaches (Figure 1A) a degree of reaction of the cooled gas-generator turbine (60) is from 0.4 to 0.55 (as evidenced by Elorza Gomez – see p. [0004], ll. 14-15 – turbines usually cover degrees of reaction from 0.05 through 0.5).
Regarding claim 13, Mowill, in view of Bradbrook, or in the alternative, Mowill, in view of Bradbrook and Joshi, teaches the invention as claimed and as discussed above for claim 12, and Mowill further teaches (Figure 1A) a degree of reaction of the cooled gas-generator turbine (60) is from 0.43 to 0.51 (as evidenced by Elorza Gomez – see p. [0004], ll. 14-15 – turbines usually cover degrees of reaction from 0.05 through 0.5).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mowill (US 2009/0232676 A1), in view of Bradbrook (US 9,366,260 B2) and Rakhmailov (US 6,546,736 B2), or in the alternative, Mowill, in view of Bradbrook, Joshi (US 2015/0000290 A1), and Rakhmailov.
Regarding claim 15, Mowill, in view of Bradbrook, or in the alternative, Mowill, in view of Bradbrook and Joshi, teaches the invention as claimed and as discussed above for claim 1, except for the cooled gas-generator turbine and the free power turbine being arranged to contra-rotate relative of each other.
14 is mounted for rotation in a direction opposite to the direction of rotation of turbine 10”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mowill, in view of Bradbrook, or in the alternative, Mowill, in view of Bradbrook and Joshi, by arranging the cooled gas-generator turbine and the free power turbine to contra-rotate relative to each other, in order to provide a gas turbine engine that can be controlled over the full range of load while maintaining high efficiency and that is more reliable in operation, as taught by Rakhmailov (Col. 2, ll. 18-27).

Response to Arguments
Applicant's arguments filed December 13, 2021 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that “Mowill does not teach a turboshaft gas turbine engine including a cooled gas-generator turbine with a design point pressure ratio of at least 16 as recited in independent claim 1”, Mowill teaches that compressor 12 is configured to provide a pressure ratio of “about 12:1 or greater, and even to about 15:1”, as acknowledged by Applicant’s remarks. It is noted that “at least 16” falls under the range of “about 12:1 or greater”. The term “about” merely modifies the lower bound of the range “12:1 or greater”, e.g., “11.5:1 or greater”, which would qualify as “about 12:1 or greater”.  The term “or greater” covers “at least 16”.
Furthermore, Bradbrook shows that it was known in the art that compressors may have pressure ratios of in the range of 1.4 to 20, thereby showing that the subject matter of a compressor having a pressure ratio of “at least 16” is not novel.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY NG whose telephone number is (571)272-2318. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/HENRY NG/               Examiner, Art Unit 3741                                                                                                                                                                                         
/ARUN GOYAL/               Primary Examiner, Art Unit 3741